[Cite as State v. Whitfield, 124 Ohio St. 3d 319, 2010-Ohio-2.]




           THE STATE OF OHIO, APPELLANT, v. WHITFIELD, APPELLEE.
          [Cite as State v. Whitfield, 124 Ohio St. 3d 319, 2010-Ohio-2.]
Criminal law — Allied offenses of similar import — Sentencing — R.C.
        2941.25(A) — Appellate procedure — State retains right to elect which
        offense to pursue on remand to trial court — Court of appeals must
        remand for new sentencing hearing upon finding reversible error in
        imposition of multiple punishments for allied offenses — Determinations
        of guilt for each offense remain intact after merger of allied offenses for
        sentencing.
 (No. 2008-1669 — Submitted September 15, 2009 — Decided January 5, 2010.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 90244,
                                      2008-Ohio-3150.
                                   __________________
                                SYLLABUS OF THE COURT
1.      The state retains the right to elect which allied offense to pursue on
        sentencing on a remand to the trial court after appeal.
2.      Upon finding reversible error in the imposition of multiple punishments
        for allied offenses, a court of appeals must reverse the judgment of
        conviction and remand for a new sentencing hearing at which the state
        must elect which allied offense it will pursue against the defendant.
3.      Because R.C. 2941.25(A) protects a defendant only from being punished
        for allied offenses, the determination of the defendant’s guilt for
        committing allied offenses remains intact, both before and after the merger
        of allied offenses for sentencing.
                                   __________________
                               SUPREME COURT OF OHIO




        O’CONNOR, J.
        {¶ 1} In this appeal, we address the proper procedure for courts of
appeals to follow after finding reversible error with respect to sentences imposed
for allied offenses of similar import.
                                Relevant Background
        {¶ 2} After a bench trial, the trial judge found appellee, Darnell
Whitfield, guilty of drug possession, drug trafficking, having a weapon under
disability, and carrying a concealed weapon, as well as three firearms
specifications. The judge imposed three-year concurrent sentences on all counts,
to be served consecutively to a term of one year for the three firearms
specifications, which the judge merged at sentencing.1
        {¶ 3} Whitfield appealed, arguing that the trial court had erred in
denying his motions to suppress and for acquittal and that it had “committed plain
error by convicting and sentencing him on both drug possession and drug
trafficking which are allied offense of similar import.” After rejecting his claims
on suppression and acquittal, the court of appeals applied our decision in State v.
Cabrales, 118 Ohio St. 3d 54, 2008-Ohio-1625, 886 N.E.2d 181, paragraph two
of the syllabus, and agreed that the trial court had committed plain error by
convicting Whitfield of both drug possession and drug trafficking, which are
allied offenses of similar import. State v. Whitfield, Cuyahoga App. No. 90244,
2008-Ohio-3150, ¶ 36-37. There was no error in that portion of the ruling.
        {¶ 4} In reversing, however, the court of appeals stated, “We therefore
sustain [Whitfield’s] third assignment of error, reverse the conviction for drug
possession and remand the case to the trial court to vacate the drug possession
conviction. See R.C. 2953.08(G)(2); State v. Saxon, 109 Ohio St. 3d 176, 2006-


1. Inexplicably, the trial judge did not merge the drug-possession and trafficking charges,
however.




                                            2
                              January Term, 2010




Ohio-1245 [846 N.E.2d 824]; State v. Yarbrough, 104 Ohio St. 3d 1, 2004-Ohio-
6087 [817 N.E.2d 845].” (Emphasis added.) Id. at ¶ 38.
       {¶ 5} We accepted discretionary review of the state’s appeal, 120 Ohio
St.3d 1486, 2009-Ohio-278, 900 N.E.2d 197. The state asserts that “upon finding
one or more counts to constitute two or more allied offenses of similar import,
R.C. 2941.25(A) requires that the convictions are merged for the purposes of
sentencing and [that] the defendant [can] be sentenced only on one.” We agree
and take this opportunity to provide guidance on the proper manner in which the
courts of appeal should remand cases after finding errors committed in sentencing
on allied offenses.
                                    Analysis
       {¶ 6} R.C. 2941.25(A) provides, “Where the same conduct by defendant
can be construed to constitute two or more allied offenses of similar import, the
indictment or information may contain counts for all such offenses, but the
defendant may be convicted of only one.”
       {¶ 7} At the outset of our analysis, we recognize that the statute
incorporates the constitutional protections against double jeopardy.       These
protections generally forbid successive prosecutions and multiple punishments for
the same offense.
       {¶ 8} In the case of multiple punishments, a defendant is protected only
from multiple punishments that were not intended by the legislature. Legislatures
are empowered to either permit or prohibit multiple punishments for the same
offense. State v. Childs (2000), 88 Ohio St. 3d 558, 561, 728 N.E.2d 379. By its
enactment of R.C. 2941.25(A), the General Assembly has clearly expressed its
intention to prohibit multiple punishments for allied offenses of similar import.
State v. Rance (1999), 85 Ohio St. 3d 632, 710 N.E.2d 699, paragraph three of the
syllabus. See also Maumee v. Geiger (1976), 45 Ohio St. 2d 238, 242-243, 74
O.O.2d 380, 344 N.E.2d 133 (the statute is designed to prevent “shotgun



                                       3
                            SUPREME COURT OF OHIO




convictions” and “double punishment” for the same offense); State v. Stewart,
Franklin App. No. 05AP-1073, 2006-Ohio-3310, 2006 WL 1781412, ¶ 6, citing
Rance, 85 Ohio St. 3d at 635, 710 N.E.2d 699 (“Ohio’s General Assembly has
indicated its intent to permit or prohibit cumulative punishments for the
commission of certain offenses through the multiple-count statute set forth in R.C.
2941.25” ). This case involves the latter protection – the prohibition against
multiple punishments for the same offense.
        {¶ 9} By contrast, the General Assembly exercised its power to permit
multiple punishments by enacting R.C. 2941.25(B). State v. Brown, 119 Ohio
St.3d 447, 2008-Ohio-4569, 895 N.E.2d 149, ¶ 17; Rance, 85 Ohio St. 3d at 635,
710 N.E.2d 699, citing Albernaz v. United States (1981), 450 U.S. 333, 344, 101
S. Ct. 1137, 67 L. Ed. 2d 275. Here, however, we are not presented with such a
case.
        {¶ 10} Rather, the parties agree that R.C. 2941.25(A) forbids multiple
punishments for drug possession and drug trafficking, which are allied offenses of
similar import. Cabrales, 118 Ohio St. 3d 54, 2008-Ohio-1625, 886 N.E.2d 181,
paragraph two of the syllabus. The court of appeals properly recognized that on
the facts of this case, the trial court committed reversible error and that
Whitfield’s convictions for the allied possession and trafficking offenses must be
merged on remand.
        {¶ 11} This appeal poses two questions: (1) What exactly does R.C.
2941.25(A) prohibit when it states that a defendant may be “convicted” of only
one of two allied offenses? and (2) When a sentencing court violates this
prohibition, what is the proper procedure on remand?
        {¶ 12} We have little trouble with the first question. Our past decisions
make clear that for purposes of R.C. 2941.25, a “conviction” consists of a guilty
verdict and the imposition of a sentence or penalty. State v. Gapen, 104 Ohio
St.3d 358, 2004-Ohio-6548, 819 N.E.2d 1047, ¶ 135; State v. McGuire (1997), 80



                                        4
                                January Term, 2010
Ohio St. 3d 390, 399, 686 N.E.2d 1112 (“a conviction consists of a verdict and
sentence”). See also State v. Fenwick (2001), 91 Ohio St. 3d 1252, 1253, 745
N.E.2d 1046 (Cook, J., concurring), citing McGuire (“[f]or purposes of R.C.
2941.25, this court has already determined that a ‘conviction’ consists of both
‘verdict and sentence’ ” [emphasis sic]); State v. Poindexter (1988), 36 Ohio
St.3d 1, 5, 520 N.E.2d 568 (“as there is only one order of execution, there can be
only one conviction. See R.C. 2941.25(A) and State v. Henderson (1979), 58
Ohio St. 2d 171, 12 O.O.3d 177, 389 N.E.2d 494, wherein ‘conviction’ includes
both the guilt determination and the penalty imposition” [emphasis sic]).
       {¶ 13} We recognize that certain decisions from this court might be read
to suggest that a conviction does not necessarily require a sentence. For example,
in State v. Cash (1988), 40 Ohio St. 3d 116, 118, 532 N.E.2d 111, we held that a
prior plea of guilty, without a sentence, was a “conviction” for purposes of
Evid.R. 609(A) and could be used for impeachment of a witness. See also State
ex rel. Watkins v. Fiorenzo (1994), 71 Ohio St. 3d 259, 260, 643 N.E.2d 521
(holding for purposes of R.C. 2921.42(C)(1) that a guilty finding alone is
sufficient to constitute a conviction). But those decisions are expressly limited to
the discrete issues presented in them.       See Cash at 118, 532 N.E.2d 111
(acknowledging precedent requiring both a finding of guilt and a sentence and
limiting its own holding to impeachment under Evid.R. 609(A)); Watkins at 260,
643 N.E.2d 521 (recognizing that “the term ‘conviction’ normally includes both
the finding of guilt and the sentence” and justifying its departure from that rule by
the language of R.C. 2921.41(C)(1)). Thus, these cases do not conflict with our
holding today that for purposes of R.C. 2941.25(A), a conviction is a
determination of guilt and the ensuing sentence.
       {¶ 14} We now turn to the second question: When a sentencing court
violates R.C. 2941.25(A) by convicting a defendant of two allied offenses and
then sentencing the defendant on both, what is the proper procedure on remand?



                                         5
                             SUPREME COURT OF OHIO




       {¶ 15} The state contends that when a court correctly applies R.C.
2941.25(A) and merges convictions for allied offenses, only the sentences should
be merged, i.e., both underlying determinations of guilt should be left intact. The
state urges this court to revisit State v. Yarbrough, 104 Ohio St. 3d 1, 2004-Ohio-
6087, 817 N.E.2d 845, in which this court, upon finding that the defendant had
been improperly convicted and sentenced for two allied offenses of similar
import, merged the convictions and dismissed one of the two counts. Id. at ¶ 103.
The state asks us to clarify the law, contending that confusion has resulted from
Yarbrough and our seemingly conflicting subsequent decisions in State v. Winn,
121 Ohio St. 3d 413, 2009-Ohio-1059, 905 N.E.2d 154, and Cabrales, 118 Ohio
St.3d 54, 2008-Ohio-1625, 886 N.E.2d 181. In the latter two cases, we affirmed
appellate court decisions vacating only the sentence for one of the allied offenses
and leaving both convictions intact, without reference to Yarbrough.
       {¶ 16} Although Yarbrough, Cabrales, and Winn addressed important
aspects of allied-offense jurisprudence, none of them address the narrow
argument advanced by the state. Rather, in answering the question, we start with
our understanding that R.C. 2941.25(A) codifies the judicial doctrine of merger.
State v. Brown, 119 Ohio St. 3d 447, 2008-Ohio-4569, 895 N.E.2d 149, ¶ 42; State
v. Logan (1979), 60 Ohio St. 2d 126, 131, 14 O.O.3d 373, 397 N.E.2d 1345. That
doctrine operates to merge allied offenses of similar import into a single
conviction. Brown at ¶ 42.
       {¶ 17} A defendant may be indicted and tried for allied offenses of similar
import, but may be sentenced on only one of the allied offenses. Id., citing
Geiger, 45 Ohio St.2d at 244, 74 O.O.2d 380, 344 N.E.2d 133. In fact, our
precedent, including cumulative-punishment cases that predate the 1972
enactment of R.C. 2941.25(A), makes clear that a defendant may be found guilty
of allied offenses but not sentenced on them. See, e.g., State v. Botta (1971), 27
Ohio St. 2d 196, 203, 56 O.O.2d 119, 271 N.E.2d 776 (“Where * * * in substance



                                        6
                               January Term, 2010




and effect but one offense has been committed, a verdict of guilty by the jury
under more than one count does not require a retrial but only requires that the
court not impose more than one sentence” [emphasis added]); Weaver v. State
(1906), 74 Ohio St. 53, 77 N.E. 273, paragraph one of the syllabus (when there
are multiple counts of violating liquor statutes, but only one offense, “it is error
for the court, on a verdict of guilty under each count, to inflict the penalties
prescribed by each of the said sections” [emphasis added]); Woodford v. State
(1853), 1 Ohio St. 427, paragraph three of the syllabus (“Where an offence forms
but one transaction, and the indictment containing several counts on which the
jury have returned a verdict of guilty, it is error in the court to sentence on each
count separately” [emphasis added]).
       {¶ 18} In cases in which the imposition of multiple punishments is at
issue, R.C. 2941.25(A)’s mandate that a defendant may be “convicted” of only
one allied offense is a protection against multiple sentences rather than multiple
convictions. See, e.g., Ohio v. Johnson (1984), 467 U.S. 493, 498, 104 S. Ct.
2536, 81 L. Ed. 2d 425, in which the United States Supreme Court held that the
Double Jeopardy Clause protects against successive prosecutions and against
multiple punishments for the same offense. Thus, to ensure that there are not
improper cumulative punishments for allied offenses, courts must be cognizant
that R.C. 2941.25(A) requires that “the trial court effects the merger at
sentencing.” State v. Gapen, 104 Ohio St. 3d 358, 2004-Ohio-6548, 819 N.E.2d
1047, ¶ 135. See also State v. Palmer (1997), 80 Ohio St. 3d 543, 572, 687 N.E.2d
685; Stewart, 2006-Ohio-3310, ¶ 6.
       {¶ 19} In this case, the court of appeals properly corrected the trial court’s
error in sentencing Whitfield for the allied offenses of drug possession and drug
trafficking. But the court of appeals erred in ordering that this case be “remanded
to the trial court with instructions to vacate the conviction and sentence for drug
possession only.” (Emphasis added.)



                                         7
                              SUPREME COURT OF OHIO




        {¶ 20} The General Assembly has made clear that it is the state that
chooses which of the allied offenses to pursue at sentencing, and it may choose
any of the allied offenses. Brown, 119 Ohio St. 3d 447, 2008-Ohio-4569, 895
N.E.2d 149, ¶ 16 and 43, citing Geiger, 45 Ohio St. 2d at 244, 74 O.O.2d 380, 344
N.E.2d 133; Legislative Service Commission Summary of Am.Sub.H.B. 511, The
New Ohio Criminal Code (June 1973) 69. In conferring that right on the state, the
legislature did not specify when the state must make that election.                 The
Legislative Service summary states that “the prosecution sooner or later must
elect as to which offense it wishes to pursue,” (emphasis added), id., thereby
implying that the state has latitude in determining when to decide which offense
to pursue at sentencing.
        {¶ 21} In light of the legislative history, we concluded previously that the
statute does not require the state to make its election prior to trial. State v. Weind
(1977), 50 Ohio St. 2d 224, 236, 4 O.O.3d 413, 364 N.E.2d 224, vacated on other
grounds (1978), 438 U.S. 911, 98 S. Ct. 3137, 57 L. Ed. 2d 1156. See also State v.
Roberts (June 23, 1988), Auglaize App. No. 2-87-18, 1988 WL 68700 (the state
does not lose its right to elect by failing to exercise it before a verdict of guilty has
been returned). We see nothing in the language of R.C. 2941.25(A) that would
deny the state the same right on remand. The state therefore retains the right to
elect which allied offense to pursue on sentencing on a remand to the trial court
after an appeal.
        {¶ 22} The court of appeals impermissibly intruded on the state’s right to
elect by directing the trial court to vacate the drug-possession conviction. We
reverse that portion of the court of appeals’ decision in this case and remand the
cause to the trial court for a new sentencing hearing, at which the state must elect
the offense for which Whitfield should be punished.
        {¶ 23} When confronted with allied offenses, courts must be guided by
two principles: that R.C. 2941.25(A) prohibits “convictions” for allied offenses



                                           8
                               January Term, 2010




and that the state controls which of the two allied offenses the defendant will be
sentenced on.
       {¶ 24} When the state elects which of the two allied offenses to seek
sentencing for, the court must accept the state’s choice and merge the crimes into
a single conviction for sentencing, Brown, 119 Ohio St. 3d 447, 2008-Ohio-4569,
895 N.E.2d 149, ¶ 41, and impose a sentence that is appropriate for the merged
offense. Thereafter, a “conviction” consists of a guilty verdict and the imposition
of a sentence or penalty. See, e.g., Gapen, 104 Ohio St. 3d 358, 2004-Ohio-6548,
819 N.E.2d 1047, ¶ 135; McGuire, 80 Ohio St. 3d at 399, 686 N.E.2d 1112;
Fenwick, 91 Ohio St. 3d at 1253, 745 N.E.2d 1046 (Cook, J., concurring). The
defendant is not “convicted” for purposes of R.C. 2941.25(A) until the sentence is
imposed.
       {¶ 25} If, upon appeal, a court of appeals finds reversible error in the
imposition of multiple punishments for allied offenses, the court must reverse the
judgment of conviction and remand for a new sentencing hearing at which the
state must elect which allied offense it will pursue against the defendant. On
remand, trial courts must address any double jeopardy protections that benefit the
defendant. However, as this court observed in State v. Calhoun (1985), 18 Ohio
St.3d 373, 376-377, 18 OBR 429, 481 N.E.2d 624, “At least in the absence of an
acquittal or a termination based on a ruling that the prosecution’s case was legally
insufficient, no interest protected by the Double Jeopardy Clause precludes a
retrial when reversal is predicated on trial error alone. * * * The purpose of the
Double Jeopardy Clause is to preserve for the defendant acquittals or favorable
factual determinations but not to shield from appellate review erroneous legal
conclusions not predicated on any factual determinations.” Thus, the state is not
precluded from pursuing any of the allied offenses upon a remand for a new
sentencing hearing.




                                         9
                                  SUPREME COURT OF OHIO




         {¶ 26} On remand, the trial court should fulfill its duty in merging the
offenses for purposes of sentencing, but remain cognizant that R.C. 2941.25(A)’s
mandate that a “defendant may be convicted of only one” allied offense is a
proscription against sentencing a defendant for more than one allied offense.
Nothing in the plain language of the statute or in its legislative history suggests
that the General Assembly intended to interfere with a determination by a jury or
judge that a defendant is guilty of allied offenses. As the state asserts, by enacting
R.C. 2941.25(A), the General Assembly condemned multiple sentences for allied
offenses, not the determinations that the defendant was guilty of allied offenses.
         {¶ 27} Because R.C. 2941.25(A) protects a defendant only from being
punished for allied offenses, the determination of the defendant’s guilt for
committing allied offenses remains intact, both before and after the merger of
allied offenses for sentencing. 2 Thus, the trial court should not vacate or dismiss
the guilt determination.
                                           Conclusion
         {¶ 28} For the reasons set forth herein, we reverse the decision of the
court of appeals and remand this cause to the trial court for further proceedings
consistent with this opinion.
                                                                             Judgment reversed
                                                                           and cause remanded.


2. {¶ a} The dissent contends that “[in] essence, the offense that the state elects to pursue absorbs
the other offense and nothing remains of the absorbed offense, including the finding of guilt.”
(Dissent at ¶ 36.) In so asserting, the dissent relies on our decision in State v. Saxon, 109 Ohio
St.3d 176, 2006-Ohio-1245, 846 N.E.2d. 824, and on two decisions from the Eighth District Court
of Appeals, Gates Mills v. Yomtovian, 8th Dist. No. 88942, 2007-Ohio-6303, and State v. Waters,
8th Dist. No. 85691, 2005-Ohio-5137.
     {¶ b} Saxon, which held that the sentencing-packaging doctrine is not applicable in Ohio law,
is inapposite here and does not support the proposition for which it is cited by the dissent. Waters
and the cases upon which it relies, State v. Garner, Trumbull App. No. 2002-T-0025, 2003-Ohio-
5222, citing State v. Collins (October 18, 2003), Cuyahoga App. No. 79064, 2001 WL 1243943,
are also inapposite because they are not allied-offense cases. Rather, in those cases, each judge
failed to impose a sentence in cases in which there were multiple counts or specifications.




                                                 10
                                 January Term, 2010




          MOYER, C.J., and LUNDBERG STRATTON, O’DONNELL, and CUPP, JJ.,
concur.
          PFEIFER and LANZINGER, JJ., dissent.
                               __________________
          LANZINGER, J., dissenting.
          {¶ 29} I respectfully dissent because the majority’s analysis impairs the
finality of the judgment and may ultimately lead to a violation of a defendant’s
right to be free from double jeopardy.
          {¶ 30} The majority states that “[t]his appeal poses two questions: (1)
What exactly does R.C. 2941.25(A) prohibit when it states that a defendant may
be ‘convicted’ of only one of two allied offenses? and (2) When a sentencing
court violates this prohibition, what is the proper procedure on remand?” The
majority concludes that “conviction” includes both the guilt determination and the
imposition of a sentence or penalty, citing precedent from mostly death-penalty
cases that offer little analysis. Two cases that were decided shortly after the
effective date of R.C. 2941.25 offer better insight. In Maumee v. Geiger (1976),
45 Ohio St. 2d 238, 74 O.O.2d 380, 344 N.E.2d 133, the issue was whether a
person who admitted to the theft of property could be convicted of receiving
stolen property. There we stated that “the intent of the General Assembly controls
in this case, and that intent is plainly expressed in R.C. 2941.25, supra, and the
accompanying committee comment. Although receiving is technically not an
included offense of theft, it is, under R.C. 2941.25, an ‘allied offense of similar
import.’ An accused may be tried for both but may be convicted and sentenced
for only one. The choice is given to the prosecution to pursue one offense or the
other, and it is plainly the intent of the General Assembly that the election may be
of either offense.” (Emphasis added.) Id. at 244, 74 O.O.2d 380, 344 N.E.2d 133.
          {¶ 31} In State v. Henderson (1979), 58 Ohio St. 2d 171, 12 O.O.3d 177,
389 N.E.2d 494, we were asked to determine the intent of the General Assembly



                                         11
                             SUPREME COURT OF OHIO




in enacting the phrase “previously been convicted of a theft offense” as used in
former R.C. 2913.02(B), which elevated a misdemeanor theft offense to grand
theft, a fourth-degree felony. Henderson had been separately indicted on one
count of receiving stolen property and one count of grand theft. Although he had
pleaded guilty to receiving stolen property, and the court had accepted that plea,
he had not yet been sentenced when he was indicted for grand theft. The trial
court determined that a plea of guilty was sufficient to satisfy the prior-conviction
element.   The court of appeals reversed, holding that a judgment entry of
conviction was necessary to constitute a “conviction.” In affirming the appellate
court, we noted two important considerations: (1) a prior conviction was an
integral element of the offense of grand theft, and (2) R.C. 2901.04(A) requires
that we construe the meaning of “convicted” strictly against the state and liberally
in favor of the defendant. Id. at 174, 12 O.O.3d 177, 389 N.E.2d 494. This court
determined that the statute required “a more final adjudication of the defendant’s
guilt,” i.e., the pronouncement of a sentence. Id. at 178, 12 O.O.3d 177, 389
N.E.2d 494.
       {¶ 32} In Whitfield’s case, however, defining the term “convicted” to
mean both a finding of guilt and a sentence works to the defendant’s detriment,
thereby raising constitutional issues relating to a defendant’s rights. By leaving
the separate finding of guilt pending, the majority prevents the defendant from
having a final judgment on all charged offenses.
       {¶ 33} Furthermore, the use of the term “convicted” throughout the
Revised Code, while not defined, clearly implies only the finding of guilt. See,
e.g., R.C. 2929.01(EE) (“ ‘Sentence’ means the sanction or combination of
sanctions imposed by the sentencing court on an offender who is convicted of or
pleads guilty to an offense”) (emphasis added); R.C. 2929.19(A) (“The court shall
hold a sentencing hearing before imposing a sentence under this chapter upon an
offender who was convicted of or pleaded guilty to a felony * * *”) (emphasis



                                         12
                                January Term, 2010




added); R.C. 2929.16(E) (“If a person who has been convicted of or pleaded
guilty to a felony is sentenced to community residential sanction”) (emphasis
added); R.C. 2930.19 (C) (“The failure of any person or entity to provide a right,
privilege, or notice to a victim under this chapter does not constitute grounds for
declaring a mistrial or new trial, for setting aside a conviction, sentence,
adjudication, or disposition, or for granting postconviction release to a defendant
or alleged juvenile offender”) (emphasis added).
       {¶ 34} In Henderson, 58 Ohio St. 2d at 178, 12 O.O.3d 177, 389 N.E.2d
494, a case involving the enhanced penalty provisions of former R.C. 2913.02(B),
we acknowledged that the General Assembly used the term “conviction” to mean
simply the finding of guilt in several statutes, but concluded that “the distinction
between conviction and sentencing in these few provisions exists solely for the
purpose of depicting various procedures to be followed during the interval after a
defendant’s guilt is legally adjudicated and before an appropriate penalty or
treatment is determined. It is unreasonable to assume that the General Assembly
intended an intermediate stage in a criminal proceeding, evidenced by the entry of
a plea of guilty, to invoke the enhanced penalty provisions of R.C. 2913.02(B).”
But for purposes of R.C. 2941.25, it makes sense that the General Assembly
intended to confine the term “convicted” to the finding of guilt, because allied
offenses are to be merged before sentencing. See State v. Harris, 122 Ohio St. 3d
373, 2009-Ohio-3323, 911 N.E.2d 882, ¶ 23 (“Geiger requires the prosecution to
elect which offense it will pursue after a finding of guilt but prior to sentencing”).
       {¶ 35} Even if I were to accept that “conviction” includes sentencing as
well as a finding of guilt in this case, I cannot agree with the majority’s remedy.
In State v. Brown, 119 Ohio St. 3d 447, 2008-Ohio-4569, 895 N.E.2d 149, ¶ 42,
this court acknowledged that R.C. 2941.25 is a legislative attempt to codify the
judicial doctrine of merger, i.e., the principle that “ ‘a major crime often includes
as inherent therein the component elements of other crimes and that these



                                          13
                            SUPREME COURT OF OHIO




component elements, in legal effect, are merged in the major crime.’ ” Id.,
quoting State v. Botta (1971), 27 Ohio St. 2d 196, 201, 56 O.O.2d 119, 271 N.E.2d
776. See also State v. Rice (1982), 69 Ohio St. 2d 422, 424, 23 O.O.3d 374, 433
N.E.2d 175; State v. Roberts (1980), 62 Ohio St. 2d 170, 172, 16 O.O.3d 201, 405
N.E.2d 247; State v. Logan (1979), 60 Ohio St. 2d 126, 131, 14 O.O.3d 373, 397
N.E.2d 1345.     Although the majority acknowledges the merger doctrine, it
inexplicably holds that the separate determination of the defendant’s guilt on each
allied offense remains intact, both before and after merged sentencing.
       {¶ 36} This holding contradicts the concept of merger.             The allied
offenses combine into one pursuant to R.C. 2941.25(A). In essence, the offense
that the state elects to pursue absorbs the other offense, and nothing remains of
the absorbed offense, including the finding of guilt.         See Gates Mills v.
Yomtovian, 8th Dist. No. 88942, 2007-Ohio-6303, ¶ 23 (“ ‘merge’ in criminal law
is defined as, ‘[t]he absorption of a lesser included offense into a more serious
offense when a person is charged with both crimes, so that the person is not
subject to double jeopardy.’ Black's Law Dictionary (8 Ed. Rev.2004) 1009”).
To say that a determination of guilt on the merged offense survives means it
remains pending in limbo and prevents a final judgment from being entered. See
State v. Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 8 (a trial
court must separately assign a particular sentence to each offense); State v.
Waters, 8th Dist. No. 85691, 2005-Ohio-5137 (an order that fails to impose
sentence for an offense for which the offender was found guilty not only violates
this rule but renders the resultant order nonfinal and not immediately appealable).
       {¶ 37} Once the state elects which allied offense it will pursue, that
decision should be final, and the trial court should dismiss the other allied count.
If the court of appeals reverses the judgment of conviction, the state should not be
given a second chance to convict on the charge merged. By holding that the
determination of guilt remains undisturbed after the merger of the allied offenses,



                                        14
                                 January Term, 2010




the majority focuses on the prohibition against multiple punishments for the same
offense, but ignores the equally important double jeopardy protection against
successive prosecutions for the same conduct. I respectfully dissent.
       PFEIFER, J., concurs in the foregoing opinion.
                              __________________
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Kristen
L. Sobieski, Assistant Prosecuting Attorney, for appellant.
       Timothy Young, Ohio Public Defender, and Spencer Cahoon, Assistant
Public Defender, for appellee.
                           ______________________




                                         15